COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00315-CV


LINDA DIANE TUCKER AND                                             APPELLANTS
MYRLE TUCKER

                                        V.

NOCONA MEDICAL CLINIC, P.A.                                           APPELLEE


                                    ------------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: January 26, 2012




                              2